80 So. 3d 1109 (2012)
Cordell THOMPSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-2768.
District Court of Appeal of Florida, Fifth District.
February 24, 2012.
*1110 James S. Purdy, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm Thompson's conviction without prejudice to Thompson to timely seek postconviction relief challenging the trial court's imposition of a 25-year minimum mandatory term. See Dunbar v. State, 35 So. 3d 54, 55 (Fla. 5th DCA 2010) (sentencing errors that occur after effective date of amendment to Florida Rule of Criminal Procedure 3.800(b), even if formerly deemed fundamental or patent on face of record, cannot be reviewed by appellate court if issue is not raised at sentencing or in timely post-sentencing proceeding pursuant to rule 3.800); see also Williams v. State, 56 So. 3d 899 (Fla. 5th DCA 2011).
AFFIRMED.
ORFINGER, C.J., SAWAYA and EVANDER, JJ., concur.